DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Response to Amendment
3.	Applicant’s amendment and accompanying remarks filed10/25/21 have been fully considered and entered. Claims 1, 4, 9, 16,20 and 21 have been amended. Claims 2-3, 5-8, 12-13, 15 and 17-19 are canceled. The cancellation of claims 5-8 renders moot the obviousness type (103) rejection made over the combination of Chu (US 2003/0228350 A1) in view of Eric et al., US 2012/0088424 and further in view of Balkus, Jr. et al., US 2003/0168756. As such, these rejections are hereby withdrawn. Applicant’s amendment to claim 1 is found sufficient to overcome the obviousness type rejections (103) of claims 1 and 4 made over the cited combination of prior art of Chu (US 2003/0228350 A1) in view of Eric et al., US 2012/0088424. Specifically, the cited combination of prior art does not teach limitations pertaining to the constituents of the major and minor fiber populations. As such, these rejections are hereby withdrawn. However, said claims are rendered obvious over the combination of Chu (US 2003/0228350 A1) in view of Eric et al., US 2012/0088424 as applied to claims and further in view of Balkus, Jr. et al., US 2003/0168756 for reasons set forth herein below.  



Response to Arguments
4.	The Examiner maintains that Chu discloses an electrospun material (para [0016], [0017]), and teach that at least two independent fiber populations (para [0017], comprising different biodegradable and/or bioabsorbable fibers can be present. Chu teach the claimed thermally unstable species (para [0022], [0075] of an aliphatic polyester, polyglycolide or poly(glycolide-co-lactide). Chu further teach the claimed thermally stable species (para [0021], [0073], poly(p-dioxanone). Said fiber components are co-mingled and distributed throughout the electrospun material (para [0080], [0107]. Chu clearly teach a biodegradable and/or bioabsorbable fibrous article that is composite comprising different biodegradable and/or bioabsorable fibers (e.g., materials, diameters) and wherein different fibers can refer to fibers of different biodegradable and/or bioabsorbable materials (claim 1 and claim 7). Chu clearly teach an electrospun fibrous article wherein the article can specifically contain a controlled percentage (10-50 wt. %) of submicron fibers (para [0086]) and fibers having a diameter greater than 1 micron (claims 2 and 3). The Examiner is of the position that since the claimed percentages of the major and minor fiber components are the same 13-49 wt. % and Chu teach a fibrous article having submicron fibers in a range of 10-50 wt. %, a person of ordinary skill in the art would recognize that fibers having a diameter greater than 1 micron can make up the other 50 wt. % of the fibrous article and thus would meet the claimed weight percentages. In other words, up to 50 wt. % of the fibrous structure can comprise submicron size fibers and up to 50 wt. % can be fibers having diameters greater than 1 micron.  The Examiner is of the position that absent unexpected results a person of ordinary skill in the art would easily recognize that the fibrous electrospun article of Chu can be made to comprise at least two distinct types of fibers made from two different biodegradable and/or bioabsorbable materials in differing 
The prior art of Eric et al., was relied upon to teach that heat imparts beneficial properties to the finished web whereas the claimed mixture of electro-spun fibers exhibit improved heat stability and resists heat shrinking when exposed to temperatures of at least 50°C.
	For these reasons, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious. 
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 4, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Eric et al., US 2012/0088424 and further in view of Balkus, Jr. et al., US 2003/0168756. 
Chu discloses a electrospun material (para [0016], [0017]), comprising: at least two independent fiber populations (para [0017], an article comprising different biodegradable and/or bioabsorbable fibers wherein said fibers can comprise one component comprising at least one thermally unstable 
With regard to the claimed major and minor fiber weight percentages, the Examiner is of the position that since the claimed percentages of the major and minor fiber components are the same 13-49 wt. % and Chu teach a fibrous article having submicron fibers in a range of 10-50 wt. %, a person of ordinary skill in the art would recognize that fibers having a diameter greater than 1 micron can make up the other 50 wt. % of the fibrous article and thus would meet the claimed weight percentages. In other words, up to 50 wt. % of the fibrous structure can comprise submicron size fibers and up to 50 wt. % can be fibers having diameters greater than 1 micron. The Examiner is of the position that absent unexpected results a person of ordinary skill in the art would easily recognize that the fibrous electrospun article of Chu can be made to comprise at least two distinct types of fibers made from two different biodegradable and/or bioabsorbable materials in differing amounts. The Examiner considers the terms major and minor relative terms and would encompass an article comprising two distinct fiber populations wherein the amount of each fiber population only differ slightly. Further Applicants do limit 
Chu does not teach thermally heat treating the electrospun fibrous materials. 
The published patent application issued to Eric et al., teach a dimensionally stable non-woven web made from biocompatible/bioabsorbing electrospun fibers (title, abstract and sections 0094-0105, 0159). Eric et al., further teach heat treating the web at a temperature of at least 50C (section 0171). Eric et al., disclose that applying heat to the web without substantial melting or distorting imparts beneficial properties to the finished web (section 0172-0173). Therefore, motivated by the desire to impart beneficial properties the a fibrous web comprising electrospun biocompatible fibers, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to thermally treat the fibrous web article of Chu as taught by Eric et al. 
With regard to the limitations pertaining to “consisting of a single layer”, Chu exemplifies forming single layer membranes and composites of at least two layers (see examples and claims, Chu). Eric et al., also exemplifies forming a single non-woven web and also discloses that support layers can be added (Eric et al., sections 0070-0075). As such, the Examiner is of the position that person of ordinary skill in the art would recognize that the electrospun articles formed by the combination of prior art can consist of only a single layer or can be a multi-layer depending on desired end use. 

The patent issued to Balkus, Jr. discloses an electrospun material (para [0011]), comprising the copolymer of glycolide and lactide a monomer ratio of glycolide from 80 to 95 and lactide from 20 to 5 (para [0068]). Since Applicants do not limit the major and minor fiber populations to include specific ratios and/or percentages, the Examiner is of the position that absent unexpected results a person of ordinary skill in the art would easily recognize that the fibrous electrospun article of Chu can be made to comprise at least two distinct types of fibers made from two different biodegradable and/or bioabsorbable materials in differing amounts. The Examiner considers the terms major and minor relative terms and would encompass an article comprising two distinct fiber populations wherein the amount of each fiber population only differ slightly. Further Applicants do limit the fibrous article to having a specific or a combination of characteristics and/or properties. Further since Chu teach the claimed thermally unstable and thermally stable polymer specifies, it is also expected that the claimed heat distortion or absence thereof would be observed when the article is exposed to heat. Therefore, based on the teachings of Chu an ordinary worker in the art to would be able to optimize and vary the amounts of each fiber type to achieve a desired characteristic or property. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)

To a person of ordinary skill in the art, it would have been obvious to substitute the glycolide and lactide monomer ratio as taught by Balkus, Jr. for the copolymer of glycolide and lactide in Chu in order to provide desired combinations of medicinal agents and release profiles (Balkus, Jr.: para [0079]), 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDA SALVATORE/Primary Examiner, Art Unit 1789